                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTE~T\1 DISTRICT OF PENNSYLVANIA


PEDRO REYES-BURGADO                                            CIVIL ACTION

              V.                                                                      FILED
MICHAEL OVERMYER, et al.                                       No. 18-0155           DEC 1 7 2018
                                        0 Re E R                                  KATE llAff.<IAAN, Cieri<
                                   1)(>~ tV""                                    By             Dsp. Clerk

       AND NOW this      l~ay of 8etobc1~ 2018, upon careful and independent
consideration of the petitioner for writ of habeas corpus, and after review of the Report

and Recommendation of United States Magistrate Judge Elizabeth T. Hey IT IS

ORDERED that:

       1.     The Report and Recommendation is APPROVED AND ADOPTED.

       2.     The petition for writ of habeas corpus is DISMISSED WITHOUT

PREJUDICE AS UNTIMELY FILED.

       3.     There is no basis for the issuance o
